Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 1 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 2 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 3 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 4 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 5 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 6 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 7 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 8 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 9 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 10 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 11 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 12 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 13 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 14 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 15 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 16 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 17 of 21
Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 18 of 21
                                       Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 19 of 21
    JS 44 (Rev 0911 9)
                                                                    A,.\<..c1v1L                          covER SHEET                                      )f9,               cv - 0 a, 7
    The JS 44 c1v1l cover sheet and th m ormatlon contamed herem neither replace nor supplement the fihng and service of pleadmgs or other papers as req<1Jred by law, except as
    provided by local rules of ctmrt This form, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s requ1r f the use ofthe !er f           rt'lill the
    purpose of1mtiatmg the CIVIi docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)                                                                                                                             t
    1t1WA~}¾blfll.~i behalf of herself and th s~ sIm1larly situated.                                                         P2~f!~Ps4~,~~TION XPRESS. INC . POX NORTH. INC and POX
                                                                                                                                                                                              1



                                                                                                                             SOUTH. INC and POX WEST, LLC

         (b)      County of Residence of First Listed Plamtiff                                                                 County of Residence of First Listed Defendant
                                           (EXCEPT TN        c; S   PLAINTL F CA ES)                                                                     (TN US PLAINTIFF CASES
                                                                                                                               NOTE          IN LAND CONDFMNA TION CASES. IJSE HE LOCA
                                                                                                                                             THE TRACT OF LAND JNVOL VLD

      ( C) Attorneys {Firm Na'me Address and Telephon Nu ber)                                                                  Attorneys (If Known)
    Angell Murthy, Esq Morgan& Morgan. P.                8151 Peters Road, Swte
    400Q. Plantation. FL 33324. (954)318-0268


                                                         ON (Place an "X"in One Box Only)                      Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                           "X mOneBoxforPlamll/J
                                                                                                                          (For Diversity Cases Only)                                             and One Box for Defendam)
cl !            t: S Government                             Federal Question                                                                            PTF      DEF                                            PTF      DEF
                  Plamt1ff                                    (US Government Not a Party)                            C1t1zen of This State              cJ I      cl         Incorporated or Prmc1pal Place
                                                                                                                                                                               of Busmcss In This State

0 2             t: S Government                             Diversity                                                C1ttzen of Another State           cJ 2      cJ    2    Incorporated and Pnnc1pal Place         cJ 5     :1 5
                    Defendant                                 (Indicate Citizenship of Parttes 1n Item Ill)                                                                     of Basmess In Another State

                                                                                                                     Cittzen or SubJect of a            cl 3      cl     3   Foreign Natxon                          CJ6      :16
                                                                                                                       l'ore1 n Count
    IV NATURE OF SVIT (Place an                               "X'" m One Box Only)                                                                                  . IC kh ere t,or Nature o fS Ult C.ode Dcscnot1ons
                                                                                                                                                                   Cl
I >%•~,"'$!.CONTRACT                                                        TORTS                                        FORFEITt:RE/PENALTY                         BANKRUPTCY                      OTHER STATUTES                   I
    cJ 110 Insurance                                   PERSONAL INJURY                PERSONAL INJt:RY           'J 625 Drug Related Seizure               'J 422 Appeal 28 t:SC I 58              :1 375 false Cla,ms Act
cl 120 Manne                                      cJ   310 Airplane              cJ 36S Personal lnJury •                  of Property 2 I USC 88 I        'J 423 W,thdrawal                       n 376 Qm Tam W USC
cl 130 M1:ler Act                                 cJ   31 5 Airplane Product               Product I .tabihty     "J 690 Other                                         28 t:SC ;51                         3 729(a))
cJ 140 Negouable Instrument                                  Ltab1hty            :::J 367 Health Care/                                                                                             cl 400 State Reapportionment
cl I SO Recovery of Overpayment                   cJ   320 Assault, L 1bel &              Pharmaceuttcal                                                       PROPERTY RIGHTS                     cl 410 Antitrust
          & Enforce111ent of Judgment                        Slander                      Personal In;ury        '                                         cl 820 Copyrights                       cl 4 30 Banks and Bankmg


                                                                                                                     ~
cl I 5 l Medicare Act                             cl   330 Federal Employers'             Product Ltab1hty                                                 cl 8.30 Patent                          cl 4 SO Commerce
cJ 152 Recovery of Defaulted                                 L1ab1hty            cJ 368 Asbestos Personal\                                                 '.1 835 Patent - Abbreviated            cl 460 Deportation
           Student Loans                          cl   340 Manne                          lnJury Produc.t                                                          New Drug Apphcat10n             CJ 4 70 Racketeer :ntluenced and
          (Exe-lodes Veterans)                    cl   34 5 Manne Produc,t                L1ab1hty                                                         "J 840 Trademark                                Corrupt Organizations
:'.1 ; 5 3 Recovery of Overpayment                           L1ab1My                 PERSONAL PROPE nY                          LABOR                          SOl JAL SECURITY                    0 480 Consumer Credit
          of Veteran's Benefits                   cl   350 Motor Veh1de          cJ 370 Other Fraud              ~'710 Fair Labor Standards                :J 861 HIA (1395ft)                             (:5 IJSC 1681 or 1692)
:'.1 ; 60 Stockholders· Smts                      cl   355 Motor Vehicle         cJ   371 Truth m  Lendmg                  Act                             :1 862 Black l.ung (92 3)               0 485 Telephone Consumer
:'.1 190 Other Contrnc·t                                    Product Ltabil,ty    cl 380 Other Personal                720 Labor/Management                 'J 863 DIWC/DIWW (405(g))                       Protec:tion Act
:'.J 195 Contract Product L1ab1i1ty               cJ   360 Other Personal                 Property Damage\.....,           Relallons                       "J 864 SSID I tile XVI                  CJ 490 Cable/Sat IV
cJ I 96 Franc h1se                                          lnJary               ::,  385 Property Damage        "J   740 Railway Labor Act                cl 865 RSI (405(g))                     n 850 Secunties/Commod1ttes/
                                                  cl   362 Personal lnJary •              Product Lmb1!1ty       cl 751 Faimly and Medical                                                                 Exchange
                                                            Medical Maiorac.t1ce                                           Leave Act                                                               0 890 Other Statutory Actions
I               REAL PROPERTY                            CIVIL RIGHTS               PRISONER PETITIONS '.1 790 Other Labor Lt11ga11on                           FEDERAL TAX St:ITS                 n 89 I Agnculrural Acts
    cl   210    Land Condemnat10n                 cl   440 Other C1v1I Rights         Habeas Corpus·             cJ 791 Employee Rellrement                cJ 870 Taxes ct: S P:amltff             0 89 3 Environmental Matters
    cl   220    Foreclosure                       cl   441 Young                 cJ 463 Ahen Detamee                      Inc:ome Sec.unty Ac:t                   or Defendant)                    cl 895 Freedom of Inforrnatton
    cl   2 30   Rent Lease & I,,Jecrment          cl   442 Employment            cl 510 MohOns to Vacate                                                   '1 871 IRS---TbirdParty                         Ac,t
    cl   240    Torts to Land                     cl   44 3 Housmgt                       Sentence                                                                 26 USC 7609                     cJ 896 Arb11rat1on
    cl   245    Tort Product L1ab1hty                       Acc;ommodattons      cl S 30 General                                                                                                   ::1 899 Admtnistrative Procedure
    '1   290    All Other Real Property           cl   445 Amer w/D1sab1h11es - cl S35 Death Penalty                       IMMIGRATION                                                                     Act/Review or Appeal of
                                                            Employment                Other·                     ::-1 462 Naturahzat10n Application                                                        Agency Dec1S1on
                                                  cl   446 Amer w/D1sab1ht1es - cl 540 Mandamus & Other          cl 465 Other lmm,gratrnn                                                          '1 950 Conslltut10nallty of
                                                            Other                '1 550 Ctvll Rights                      Ac·tions                                                                         State Statutes
                                                  cl   448 Education             cl 555 Pnson Cond1twn
                                                                                 :1 560 CIVIi Detamee •
         -                                                                                Cond,trnns of
                                                                                          Confinement
          "'
    V. 0~ IGIN               (P/a,ean 'X-"   in   One Box Only}
~I              01 igmal          n2       Removed from                  n   3    Remanded from               '.1 4 Remstated or        '.1 5 Transferred from               '.1 6 Multid,stnct             ::J 8 Multtd1stnc.t
                Pn iceedmg                 State Court                            Appellate Court                   Reopened                  Another D1stnct                        L11Igation -                 L,tigat,on ·
                                                                                                                                              (specify)                              Transfer                     Direct File
                                                        Cite the    US   Civil Statute under which you are fihng (Do         1tot cite junvdict/onal statutes   unless diversity}
                                                         29 USC §216(b).
gAl:SE OF ACTION                                        Bnef descnptton of cause
                           FLSA                                                                                                                                                               ~
    VII. REQVESTED IN     '.'1 CHECK IF THIS IS A CLASS ACTION                                                           DEMAND$                                         CHI:.CK YliS only        114em;;J;d m    complamt
         COMPLAINT:             UNDER RUI.E 23, FR Cv P                                                                                                                  Jt:RY DEMAND                        es      '.1No

    VIII. RELATED CASE(S)
          IFANY
                              (5ee mstruchons)
                                                   ' ' NIA                                                                                                      DOCKET Nl,'MBER
                                                                                                                                                                                                  IJ
                                                                                                                                                                                                    F
         RtCEIPT #                         AMOUNT                                                                                              JIJDG&                                MAG JUDGE
                             Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 20 of 21

                                                                   UNITED STATES DISTRICT COURT
                                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                                                             8971
                                                                                 DESIGNATION FORM
                                 used by counsel 01· prose p/amhj] to indicate the categ01y of the case for the p1117,ose of ass1g11111ent to the appropnate calendar)

Address of Plaintiff _ _ _ _ _ _ _2_3_1_6_M_o_n_r_o_e_S_t_A----=---pt_2_,_H_o__:llyw;___o_o_d_,_F_L_3_3_0_2_0______
Address of Defendant Parts Distribution Xpress, Inc., CT Corporation System, 1209 N. Orange Street, Wilmington, DE 19801

Place of Accident, Incident or Transaction
                                                               ------------------------------------
RELATED CASE, IF ANY:

Case Number                                                             Judge _ _ _ _ _ _ _ _ _ _ __                                Date Terminated

Civil cases are deemed related when Yes 1s answered to any of the followmg ques!ions.

 I.          ls tlus case related to property mcluded in an earlier numbered S\llt pendmg or w1thm one year                              YesO                        No~
             previously tennmated action m tlus court?

2.           Docs this case mvolvc the same issue of fact or grow out of the same transac!ion as a prior suit                            YesO                        No~
             pcndmg or w1th111 one year previously tennmatcd action m this court?

3           Does tl11s case mvolve the vahdtty or infringement of a patent already m smt or any earlier
            numbered case pendmg or wnhm one year previously termmated action ofth1s court?
                                                                                                                                         Yes   •                     No0

4           ls this case a second or successive habeas corpus, socia security appeal, or pro sc c1v1l nghts                              YesD                       No0
            case filed by the same 111d1v1dual?

I certify that, to my knowledge, the w1thm case                 O   i                  related to any case now pcndmg or w1thm one year previously tenmnatcd action m
tlm court except as noted above

DATE            _fl/$£}_____ _                                                                                                                              93699
                                                                                                                                                   Allomey ID ;/ (1/ appl,C'able)


CIVIL: (Place a ,/ in one category only)

A.                  Federal Q11cstio11 Cases:                                                      B.    Diversity J11risdictia11 Cases:

01   lndenuuty Contract, Manne Contract, and All Other Contracts                                  01           Insurance Contract and Other Contracts
0 2  FELA
03 Jones Act-Personal lnJury
                                                                                                  ••     2
                                                                                                         3
                                                                                                               Airplane Personal lnJury
                                                                                                               Assau:t, Defamation
0 4 Antitrust                                                                                     ••     4     Manne Personal lnJury

B~   Patent
     Labor-Management Relations
0 7 C1v1l Rights
                                                                                                   ••    5
                                                                                                         6
                                                                                                         7
                                                                                                               Motor Vclm:lc Personal lnJury
                                                                                                               Other Personal Injury (Please .,pmfy)
                                                                                                               Products Ltab1hty
  8 Habeas Corpus                                                                                   •    8.    Products L1ab1hty - Asbestos
  9 Secunttes Act(s) Cases
  10   ocial Secunty Review Cases
                                                                                                    •    9     All other Diversity Cases
                                                                                                               (Pleauspeci/j) _      _     _ __
  II All other Federal Qucshon Cases
     /Please spe<ify) _ _ _ _ _ _      FLSA _ _ _ __



                                                                                  ARBITRATION CER"IIFICATION
                                                         (The ef]ec I of thts certification ts 10 remove 1/,e case from ehg1btlt1y Jo, arbt1ra1w11 J

                                                    _ _ _ _ . counsel of record 01 pro sc plamllff. do hereby ccr11fy

          rvf       P rsuant to Local C1v1l Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m tl11s c1v1l achon case
          ~ e cccd the sum of $150,000 00 exclusive of mtcrest and costs

                                                                                                                                                   FEB - 6 2020
OAT             __   f2/:;/;L_IJ-· ____                                                                                                          C/3~99
                                                                                                                                                   AIIOl'lll!,V
                                                                                                                                                                               ----
                                                                                                                                                                  ID # (if app/1< able)

NOTE A tnal de novo will be n tnnl by Jury only 1f there has been compliance w11h FR C P                38

<. ·1,,   609 (S/10 IS)
       Case 2:20-cv-00697-JMG Document 1 Filed 02/06/20 Page 21 of 21




   I                          UNITED ST ATES DISTRICT COURT

   I                        EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

TIFFANY ADAMS,                                                       CIVIL ACTION

            v.
PARTS DISTRIBUTION EXPRESS,                                             20           69'7
INC., PDX NORTH, INC., PDX SOUTH,
INC. and PDX WEST, LLC                                               ~o.
I accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the even that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to
which that defendant believes the case should be assigned.

SELECT ONE 014' THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Case brought under 28 u.S.C. § 2241 through§ 2255.                          (   )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits                               (   )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 52.3 (     )

(d) Asbestos - Case involving claims for personal injury or property damage from
    Exposure to asbestos.                                                                       (   )

(e) Special Management - Case that do not fall into tracks (a) through (d) that are
    Commonly referred to as complex and that need special or intense management by the
    Court. (See reverse side of this form for a detailed explanation of special
    Management cases.)                                                                          (   )



                                                                                             CJ
(f) Standard Management - Cases that do not fall into any of the other tracks


                                Angeli Murthy                                Plaintiffs
Date                             Attorney-at-law                             Attorney for

 (954) 318-0268               (954) 327-3016                               amurthy@forthepeople&Q.fi__
Telephone                       Fax Number                                   E-Mail Address


                                                                                      FEB - 6 2020
